DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they do not have satisfactory reproduction characteristics.  Note that the character of the lines are lacking and figures 4-6 contain improper shading.  Photographs, including photocopies of photographs, are not ordinary permitted in utility and design patent applications.  Photographs are only accepted in utility and design patent applications if it is the only practicable medium for illustrating the claimed invention.  This does not appear to be the case in the current application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation, “punching a design” is indefinite because it is not clear to what the design is punched.  Is the design being punched on a card or tape for control purposes? Or is the design being punched on the cloth?  Is the punched design what is being input within the step of “inputting the embroidery pattern”?
All remaining claims are dependent form at least claim 1 and therefore also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKUNO et al. (US 5,657,708) in view of HIRATA et al. (US 2009/0188413).
Regarding claim 1, OKUNO discloses a computer-aided embroidery machine comprising a plurality of heads (2) and a plurality of thread hangers (col. 6, lines 44-50) performing a method of manufacturing an embroidery pattern on a cloth.  OKUNO discloses punching a design of the embroidery pattern and inputting the embroidery pattern to a computer (18) (note elements 19 and 20) (col. 7, lines 35-49).  It is considered old and known in the art to install threads of various colors and thicknesses on the thread hangers and select corresponding threads based on the embroidery pattern for embroidery in order to create a detailed embroidery pattern to a user’s preferences with few thread changes.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the method of OKUNO with the ability to install and select threads of various sizes and thickness because such is considered old and known in the art in order to create a detailed embroidery pattern to a user’s preferences with few thread changes.
HIRATA teaches a method of manufacturing an embroidery pattern comprising displaying a coordinate recognition mark (120), which is scanned and recognized by the 
OKUNO in view of HIRATA teaches a method of manufacturing an embroidery pattern as discussed above.  However, OKUNO in view of HIRATA fails to disclose cutting the cloth on which the embroidery pattern is formed.  It is old and known in the art to cut an embroidery pattern from a cloth in order to incorporate the embroidery pattern as a patch or applique (for support please note JP 8-141239).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the method of OKUNO in view of HIRATA with the step of cutting the cloth because such is considered old and known in the art in order to incorporate the embroidery pattern as a patch or applique.      
Note that when reading the preamble in the context of the entire claim, the recitation associated with “an interior panel of a vehicle” is not limiting because the body Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claims 4-6, the use of a particularly thread, a particular thread thickness and a particular stitch width are fully based on a user’s preference.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the thread of either applicant’s claims 4 and claim 5 and the stich width of applicant’s claim 6 because determining of an appropriate thread and stitch width only involves routine skill in the art and is therefore not a patentable characteristic.  

Allowable Subject Matter
Claims 2-3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that both  US 4,594,952 and US 4,627,369 disclose examples of punch tapes/cards.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED